IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-50847
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

GERARDO LOPEZ-LUEBANO,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. EP-95-CR-229-ALL
                        - - - - - - - - - -
                            May 29, 1996

Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

      Gerardo Lopez-Luebano appeals his jury convictions for

possession with intent to distribute marijuana and the

importation of marijuana.   He contends that the evidence was

insufficient to prove that he knew that there was marijuana

hidden in the tires of the truck that he was driving.     We have

reviewed the record and the briefs of the parties and hold that

the evidence was sufficient for a reasonable jury to find Lopez-

Luebano guilty beyond a reasonable doubt.   United States v. Diaz-


  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                             No. 95-50847
                                 - 2 -

Carreon, 915 F.2d 951, 953 (5th Cir. 1990) (possession with

intent to distribute narcotics); United States v. Ojebode, 957

F.2d 1218, 1223 (5th Cir. 1992), cert. denied, 113 S. Ct. 1291

(1993) (importation of narcotics).

     Lopez-Luebano also contends that the district court abused

its discretion when it refused to instruct the jury that his

nervousness alone was insufficient to support a finding of guilty

knowledge.    The requested instruction did not concern an

important point in the trial such that its omission seriously

impaired the appellant's ability to present a given defense

effectively.     United States v. Chaney, 964 F.2d 437, 444 (5th

Cir. 1992).

     AFFIRMED.